Exhibit 10.03

 

EQUITABLE RESOURCES, INC.
EXECUTIVE SHORT-TERM INCENTIVE PLAN

 

(as amended and restated December 3, 2008)

 

Section 1.               Incentive Plan Purposes.  The main purposes of the
Equitable Resources, Inc. (the “Company”) Executive Short-Term Incentive Plan
(the “Plan”) are to maintain a competitive level of total cash compensation and
to align the interests of the Company’s executive employees with those of the
Company’s shareholders, customers and with the strategic objectives of the
Company.  By placing a portion of executive employee compensation at risk, the
Company can reward performance based on the overall performance of the Company.

 

Section 2.               Effective Date.  The original effective date of this
Plan is January 1, 2001.  The Plan was amended and restated subject to
shareholder approval on December 7, 2005 and amended and restated December 3,
2008 to reflect final regulations under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).  The Plan will remain in effect from year
to year (each calendar year shall be referred to herein as a “Plan Year”) until
formally amended or terminated in writing by the Company’s Board of Directors or
the Compensation Committee of the Board of Directors (“Committee”) and as
provided in Section 13 or the occurrence of a Change of Control as provided in
Section 11.

 

Section 3.               Eligibility.

 


(A)           ALL EXECUTIVE OFFICERS OF THE COMPANY SHALL BE ELIGIBLE TO
PARTICIPATE IN THE PLAN; PROVIDED, HOWEVER, THAT NO EMPLOYEE WHO PARTICIPATES IN
THE COMPANY’S ANNUAL SHORT-TERM INCENTIVE PLAN SHALL BE ELIGIBLE TO PARTICIPATE
IN THE PLAN.


 


(B)           THE COMMITTEE MAY DESIGNATE ANY OTHER EMPLOYEE FOR PARTICIPATION
IN THE PLAN IN ITS COMPLETE AND SOLE DISCRETION.  ELIGIBLE EMPLOYEES WHO ARE
DESIGNATED TO PARTICIPATE IN THE PLAN FOR ANY PLAN YEAR WILL BE NOTIFIED IN
WRITING OF THEIR PARTICIPATION AND GIVEN A PLAN DOCUMENT FOR THEIR REFERENCE.


 

Section 4.               Administration of the Plan.  The Plan shall be
administered by the Committee, which shall be comprised solely of two or more
outside directors within the meaning of Section 162(m) of the Code and the
regulations promulgated thereunder.  On an annual basis, the Committee shall
designate the participants and determine the Performance Goals, as defined in
Section 5 of the Plan, and the Incentive Targets, as defined in Section 6 of the
Plan.  Prior to payment of any Incentive Awards, as defined in Section 6 of the
Plan, the Committee shall certify in writing that the Performance Goals and
other material terms were satisfied, which writing may include meeting minutes
of the Committee.  The Committee shall also review and approve any proposed
amendments to the Plan throughout the Plan Year.

 

Section 5.               Performance Goals.


 


(A)           EACH PARTICIPANT SHALL HAVE SPECIFIC PERFORMANCE GOALS (THE
“PERFORMANCE GOALS”) DETERMINED FOR HIS OR HER POSITION FOR THE SUBJECT PLAN
YEAR.  THESE PERFORMANCE GOALS WILL SUPPORT THE APPROVED BUSINESS PLAN OF THE
COMPANY, AFFILIATE OR BUSINESS UNIT, AS APPLICABLE, AND BE BASED UPON THE

 

--------------------------------------------------------------------------------


 


SPECIFIC PERFORMANCE MEASURES ESTABLISHED BY THE COMMITTEE FOR THE PLAN YEAR.


 


(B)           A COPY OF EACH PARTICIPANT’S PERFORMANCE GOALS SHALL BE DETERMINED
IN WRITING, AND KEPT ON FILE BY THE COMMITTEE AND WITH THE APPROPRIATE BUSINESS
SEGMENT HUMAN RESOURCES DEPARTMENT, NOT LATER THAN 90 DAYS AFTER THE
COMMENCEMENT OF THE PLAN YEAR TO WHICH THEY RELATE; PROVIDED THAT IN NO EVENT
WILL PERFORMANCE GOALS BE ESTABLISHED AFTER 25 PERCENT OF THE PLAN YEAR HAS
ELAPSED OR WHEN THE OUTCOME OF SUCH PERFORMANCE GOALS IS NO LONGER SUBSTANTIALLY
UNCERTAIN.


 


(C)           THE PERFORMANCE GOALS DETERMINED BY THE COMMITTEE WILL BE BASED
UPON ONE OR MORE OF THE FOLLOWING OBJECTIVE PERFORMANCE MEASURES AND EXPRESSED
IN EITHER, OR A COMBINATION OF, ABSOLUTE OR RELATIVE VALUES: EARNINGS PER SHARE,
EARNINGS PER SHARE GROWTH, NET INCOME, REVENUE GROWTH, REVENUES, EXPENSES,
RETURN ON EQUITY, RETURN ON TOTAL CAPITAL, RETURN ON ASSETS, EARNINGS (INCLUDING
EBITDA AND EBIT), CASH FLOW, SHARE PRICE, ECONOMIC VALUE ADDED, GROSS MARGIN,
OPERATING INCOME, OR TOTAL SHAREHOLDER RETURN.  THE PERFORMANCE GOALS MAY BE
BASED EITHER ON THE PERFORMANCE OF THE COMPANY, A SUBSIDIARY OR SUBSIDIARIES,
ANY BRANCH, DEPARTMENT, BUSINESS UNIT, OR OTHER PORTION THEREOF UNDER SUCH
MEASURE FOR THE PLAN YEAR AND/OR UPON A COMPARISON OF SUCH PERFORMANCE WITH THE
PERFORMANCE OF A PEER GROUP OF CORPORATIONS, PRIOR COMPANY PERFORMANCE OR OTHER
COMPARATIVE MEASURE SELECTED BY THE COMMITTEE AT THE TIME OF MAKING AN INCENTIVE
AWARD.

 


(D)           WHEN THE PERFORMANCE GOALS ARE DETERMINED BY THE COMMITTEE, THE
COMMITTEE SHALL SPECIFY THE MANNER IN WHICH THE PERFORMANCE GOALS SHALL BE
CALCULATED AND MAY ALSO DETERMINE THAT UNUSUAL ITEMS OR CERTAIN SPECIFIED EVENTS
OR OCCURRENCES, INCLUDING CHANGES IN ACCOUNTING STANDARDS OR TAX LAWS, SHALL BE
EXCLUDED FROM THE CALCULATION OF THE PERFORMANCE GOAL.


 

Section 6.               Incentive Targets and Awards.


 


(A)           INCENTIVE COMPENSATION TARGETS (“INCENTIVE TARGETS”) SHALL BE
DETERMINED BY THE COMMITTEE AND EXPRESSED AS A PERCENTAGE OF THE PARTICIPANTS’
BASE SALARY IN EFFECT AT THE TIME THE PERFORMANCE GOAL IS ESTABLISHED.  THE
INCENTIVE TARGETS SHALL BE BASED UPON THE LEVEL OF ACHIEVEMENT OF THE
PERFORMANCE GOALS, AND SHALL BE DETERMINED IN WRITING BY THE COMMITTEE AT THE
COMMENCEMENT OF EACH PLAN YEAR.


 


(B)           INCENTIVE AWARDS (“INCENTIVE AWARDS”) MAY BE EARNED BY
PARTICIPANTS DURING A PLAN YEAR; PROVIDED, HOWEVER, THAT PAYMENT OF ANY
INCENTIVE AWARD UNDER THE PLAN TO A PARTICIPANT (I) SHALL BE CONTINGENT UPON THE
ATTAINMENT OF THE PERFORMANCE GOALS ESTABLISHED BY THE COMMITTEE FOR THE PLAN
YEAR AND (II) MAY NOT EXCEED THE PARTICIPANT’S INCENTIVE TARGET ESTABLISHED FOR
THE ACTUAL LEVEL OF ACHIEVEMENT ATTAINED.


 


(C)           THE COMMITTEE SHALL HAVE NO DISCRETION TO INCREASE ANY INCENTIVE
TARGET OR INCENTIVE AWARD PAYABLE THAT WOULD OTHERWISE BE DUE UPON ATTAINMENT OF
THE PERFORMANCE GOALS, BUT THE COMMITTEE MAY IN ITS DISCRETION REDUCE OR
ELIMINATE SUCH INCENTIVE TARGET OR INCENTIVE AWARD; PROVIDED, HOWEVER, THAT THE
EXERCISE OF SUCH NEGATIVE DISCRETION SHALL NOT BE

 

2

--------------------------------------------------------------------------------


 


PERMITTED TO RESULT IN ANY INCREASE IN THE AMOUNT OF ANY INCENTIVE TARGET OR
INCENTIVE AWARD PAYABLE TO ANY OTHER PARTICIPANT.


 


(D)           THE MAXIMUM INCENTIVE AWARD PAYABLE TO ANY PARTICIPANT FOR ANY
PLAN YEAR IS $5,000,000.


 


(E)           EXCEPT AS PROVIDED IN SECTION 7 OF THE PLAN, INCENTIVE AWARDS
SHALL BE PAID IN CASH WITHIN 2½ MONTHS OF THE END OF A PLAN YEAR IN WHICH THE
RIGHT TO PAYMENT IS NO LONGER SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE;
PROVIDED, FURTHER, THAT THE COMMITTEE HAS DETERMINED AND CERTIFIED IN WRITING
THE EXTENT TO WHICH THE PERFORMANCE GOALS HAVE BEEN ATTAINED AND THE INCENTIVE
AWARDS HAVE BEEN EARNED.


 

Section 7.               Form of Payment.  The Committee may, in its discretion,
determine to satisfy, in whole or in part, an obligation for any Incentive Award
by issuing, in substitution for a cash payment, shares of Company common stock
having a value equal to the cash payment, under and pursuant to the terms of the
Company’s 1999 Long-Term Incentive Plan, or any successor or substitute plan, in
the case of a participant who at the time of payment has not met the stock
ownership requirements set by the Committee.

 

Section 8.               Impact on Benefit Plans.  Payments under the Plan shall
not be considered as earnings for purposes of the Company’s qualified retirement
plans or any such retirement or benefit plan unless specifically provided for
and defined under such plans.

 

Section 9.               Tax Consequences.  It is intended that nothing in this
Plan shall change the tax consequences of the Plan under Federal or State law
and specifically shall not cause the participants in the Plan to be taxed
currently under the Constructive Receipt or Economic Benefit Doctrines and as
expressed in Sections 451 and 83 of the Code or any amounts to be considered as
deferred compensation under Section 409A of the Code.  The terms, requirements
and limitations of this Plan shall be interpreted and applied in a manner
consistent with Section 162(m) of the Code.

 

Section 10.             Change of Status.  In making decisions regarding
employees’ participation in the Plan, the Committee may consider any factors
that they may consider relevant.  The following guidelines are provided as
general information regarding employee status changes:

 


(A)           NEW HIRE, TRANSFER, PROMOTION.  A NEWLY HIRED EMPLOYEE QUALIFYING
FOR PARTICIPATION WILL PARTICIPATE IN THE PLAN YEAR FOLLOWING THE YEAR IN WHICH
THEY ARE HIRED, UNLESS OTHERWISE SPECIFIED IN THEIR EMPLOYMENT OFFER.  AN
EMPLOYEE WHO IS PROMOTED OR TRANSFERRED DURING THE FIRST 90 DAY PERIOD OF THE
PLAN YEAR TO A POSITION QUALIFYING FOR PARTICIPATION MAY BE RECOMMENDED FOR A
PRO RATA INCENTIVE AWARD UNDER THE PLAN BASED ON THE LEVEL OF PARTICIPATION IN
HIS OR HER PREVIOUS PROGRAM AND THE PERCENTAGE OF THE PLAN YEAR THE EMPLOYEE IS
IN THE PARTICIPATING POSITION.  THIS INCLUDES EMPLOYEES WHO LEAVE POSITIONS THAT
QUALIFY FOR INCENTIVE PAYMENTS IN OTHER COMPANY BUSINESS SEGMENTS.  THESE
POTENTIAL PAYMENTS SHALL BE CONSIDERED WHEN DETERMINING THE EMPLOYEE’S INCENTIVE
TARGET AND INCENTIVE AWARD UNDER THIS PLAN; PROVIDED, HOWEVER, THAT NO AMOUNTS
OF DEFERRED COMPENSATION UNDER OTHER PLANS AND ARRANGEMENTS MAY BE SUBSTITUTED
FOR OR IN RESPECT OF AMOUNTS PAYABLE UNDER THE PLAN.


 


(B)           DEMOTION.  NO INCENTIVE AWARD SHALL BE PAID TO AN EMPLOYEE WHO HAS
BEEN DEMOTED DURING THE PLAN YEAR BECAUSE OF PERFORMANCE.  IF THE DEMOTION IS
DUE TO AN ORGANIZATIONAL CHANGE, A PRO RATA INCENTIVE AWARD

 

3

--------------------------------------------------------------------------------


 


MAY BE MADE, PROVIDED THE EMPLOYEE OTHERWISE QUALIFIES FOR PAYMENT OF AN
INCENTIVE AWARD.


 


(C)           TERMINATION.  NO INCENTIVE AWARD SHALL BE PAID TO ANY EMPLOYEE
WHOSE SERVICES ARE TERMINATED DURING THE PLAN YEAR FOR REASONS OF MISCONDUCT,
FAILURE TO PERFORM, OR OTHER CAUSE.  IF THE TERMINATION IS DUE TO REASONS SUCH
AS REORGANIZATION, AND NOT DUE TO THE FAULT OF THE EMPLOYEE, THE EMPLOYEE MAY BE
CONSIDERED FOR A PRO RATA INCENTIVE AWARD, PROVIDED THE EMPLOYEE OTHERWISE
QUALIFIES FOR PAYMENT OF AN INCENTIVE AWARD.


 


(D)           RESIGNATION.  NO INCENTIVE AWARD SHALL BE PAID TO AN EMPLOYEE WHO
RESIGNS FOR ANY REASON BEFORE INCENTIVE AWARDS ARE PAID; PROVIDED, HOWEVER, IF
THE EMPLOYEE HAS VOLUNTARILY TERMINATED HIS OR HER EMPLOYMENT WITH THE COMPANY’S
CONSENT A PRO RATA INCENTIVE AWARD MAY BE MADE, PROVIDED THE EMPLOYEE OTHERWISE
QUALIFIES FOR PAYMENT OF AN INCENTIVE AWARD.


 


(E)           DEATH AND DISABILITY.  AN EMPLOYEE WHOSE STATUS AS AN ACTIVE
EMPLOYEE IS CHANGED DURING THE PLAN YEAR FOR ANY REASON OTHER THAN THE REASONS
CITED ABOVE, INCLUDING TERMINATION FOR DEATH OR DISABILITY, MAY BE CONSIDERED
FOR A PRO RATA INCENTIVE AWARD, PROVIDED THE EMPLOYEE OTHERWISE QUALIFIES FOR
PAYMENT OF AN INCENTIVE AWARD.  IN THE EVENT THAT AN INCENTIVE AWARD IS PAID ON
BEHALF OF AN EMPLOYEE WHO HAS TERMINATED EMPLOYMENT BY REASON OF DEATH, ANY SUCH
PAYMENTS OR OTHER AMOUNTS DUE SHALL BE PAID TO THE EMPLOYEE’S ESTATE.


 

Nothing in the Plan or in any Incentive Target or Incentive Award shall confer
any right on any employee to continue in the employ of the Company, its
affiliates or any business unit.  In the event any payments are made under the
guidelines provided in this Section 10, the timing of such payments shall be in
accordance with the provisions of Section 6(e); provided, however, if the
participant is a “specified employee” under Section 409A of the Code at the time
of his or her separation from service and the amounts are conditioned upon a
separation from service and not compensation the participant could receive
without separating from service, then payment may not be made until the first
day following the six-month anniversary of the participant’s separation from
service.

 

Section 11.             Change of Control.  In the event of a Change of Control
of the Company, as then defined under the Company’s 1999 Long-Term Incentive
Plan, or its successor, the Plan Year shall end on the date of the Change of
Control, the Performance Goals shall be deemed to have been achieved for the
pro-rata portion of the calendar year that elapsed through the date of the
Change of Control, at target levels or, if, actual performance is greater, at
actual levels.  In such event, any Incentive Awards earned shall be paid to
participants on such pro-rata basis in accordance with the provisions of
Section 6(e), but subject to the Committee’s overall discretion as provided in
Section 6(c).

 

Section 12.             Dispute Resolution.  The following is the exclusive
procedure to be followed by all participants in resolving disputes arising from
payments made under this Plan.  All disputes relative to a given Plan Year must
be presented to the Committee within thirty (30) days following the payment date
of the Incentive Award for that Plan Year, or the participant’s right to dispute
a payment will be irrevocably waived.  The employee with the concern will be
given an opportunity to present his or her issues to the Committee.  A decision
will be rendered by the Committee within ten (10) business days of the meeting. 
The Chairperson of the Committee will be responsible for preparing a written
version of the decision.  The decision by the Committee regarding the matter is
final and binding on all Plan participants.

 

4

--------------------------------------------------------------------------------


 

Section 13.             Amendment or Termination of this Plan.  The Company’s
Board of Directors and the Committee shall each have the right to amend or
terminate the Plan at any time, provided, however, that the material terms of
the Performance Goals, including any amendments to the class of employees
eligible to receive compensation pursuant to, or participate in, the Plan, the
criteria upon which the Performance Goals are based or the maximum amount of
compensation payable to any employee hereunder, may not be amended without
shareholder approval.  No employee or participant shall have any vested right,
interest or entitlement to any Incentive Award hereunder prior to its payment. 
The Company shall notify affected employees in writing of any amendment or Plan
termination.

 

5

--------------------------------------------------------------------------------